Citation Nr: 1815179	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO. 15-37 008	)	DATE
Advanced on the Docket	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for diabetes mellitus. 

2. Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, to include as secondary to diabetes mellitus.

3. Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to diabetes mellitus.


REMAND

 The appellant is a veteran (the Veteran) who had active duty service from September 1967 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) from August 2014 and November 2017 rating decisions of the RO in Nashville, Tennessee.

In June 2017, the Board remanded the neurological issues for additional evidentiary development. Those issues have since been returned to the Board for further appellate action. The Board also granted an increased rating for a cardiovascular disability and denied an increased rating for a psychiatric disability. The Board's decision with respect to those claims is final. See 38 C.F.R. § 20.1100 (2017).

Since the claim was remanded, the Veteran has filed a claim alleging that diabetes mellitus is related to service. VA denied this claim in November 2017 and the Veteran has filed a Notice of Disagreement with that decision. The Veteran has not yet been provided a Statement of the Case regarding diabetes mellitus. 

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued. See 38 C.F.R. §19.9(c)(2017); Manlincon v. West, 12 Vet. App. 238 (1999).

As the Veteran has claimed his peripheral neuropathy is secondary to diabetes mellitus, those claims are inextricably intertwined with the diabetes mellitus claim, and adjudicative action on those claims must be deferred. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case pertaining to the issue of entitlement to service connection for diabetes mellitus, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

The Veteran is reminded that, to vest the Board with jurisdiction over this issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case. 38 C.F.R. § 20.202 (2017). 

If the Veteran does not perfect the appeal regarding diabetes mellitus, the peripheral neurological issues should be returned to the Board for further consideration. 
If the Veteran perfects the appeal regarding diabetes mellitus, that issue should also be returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These matters must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	L. Cramp, Counsel

Copy mailed to: Tennessee Department of Veterans Affairs

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2017).





- 3 -

